DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-21 are pending in the application.

                           EXAMINER’S        COMMENT
3. Claims 1-21 are allowed since the applicant’s arguments (see pages 5-11) filed on Feb. 4, 2022 were persuasive regarding enablement, obviousness and all ODP rejections. The examiner agrees with the applicant’s arguments that it would not have been obvious to treat 1p 36 deletion syndrome with gaboxadol.

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625